[Cite as In re K.K., 2017-Ohio-9098.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




IN THE MATTER OF:                                  :      CASE NOS. CA2017-05-071
                                                                    CA2017-05-072
                    K.K., et al.                   :                CA2017-05-073
                                                                    CA2017-06-084
                                                   :                CA2017-06-085
                                                                    CA2017-06-086
                                                   :                CA2017-06-092
                                                                    CA2017-06-093
                                                   :                CA2017-06-094

                                                   :              OPINION
                                                                  12/18/2017
                                                   :



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                                JUVENILE DIVISION
                 Case Nos. 15-D000113, 15-D000114, and 15-D000115



David P. Fornshell, Warren County Prosecuting Attorney, Kathryn M. Horvath, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee, Warren County Children Services

Mary K. Martin, 4660 Duke Drive, Suite 101, Mason, Ohio 45040, for appellant, Staniela King

Lauren L. Clouse, 7681 Tylers Place Blvd., Suite 3, West Chester, Ohio 45069, for appellant,
Glen Keene

Tyrone P. Borger, 24 Remick Blvd., Springboro, Ohio 45066, for appellant, Jacqueline King

John C. Kaspar, 130 East Mulberry Street, Lebanon, Ohio 45036, for appellant, Randall King



        PIPER, J.

        {¶ 1} Appellants Jacqueline King, Randall King, Staniela King, and Glen Keene,
                                                                       Warren CA2017-05-071 thru -073
                                                                              CA2017-06-084 thru -086
                                                                              CA2016-06-092 thru -094

appeal the decisions of the Warren County Court of Common Pleas, Juvenile Division

granting permanent custody of K.K., M.K., and S.M., to appellee, Warren County Children

Services ("WCCS" or "the agency").

        {¶ 2} Staniela is the children's biological mother. Glen is the biological father of M.K.

and S.M. The biological father of K.K. was not identified.

        {¶ 3} Staniela and Glen resided in Kentucky. A Kentucky children services agency

removed the children from Staniela's and Glen's care several times because of housing

instability and drug abuse. In 2011, after the Kentucky agency removed the children for the

third time, it placed the children in the temporary custody of Randall, their maternal

grandfather, and his wife Jacqueline.1 Jacqueline and Randall lived with the children in

Warren County.

        {¶ 4} Staniela and Glen later relinquished legal custody of the children to Randall and

Jacqueline.      In 2013, Randall and Jacqueline adopted K.K.                      Randall and Jacqueline

continued to maintain legal custody of M.K. and S.M.

        {¶ 5} On October 23, 2015, WCCS filed a complaint alleging that the children were

dependent. The complaint alleged that S.M., age eight, had been hospitalized because of

violent behavior toward K.K., age five, and M.K., age six, including threatening to harm them

with knives. Jacqueline and Randall reported to the agency that they did not think they could

care for S.M. or protect the younger children from S.M. The agency also alleged that Randall

exposed the children to pornography and was physically and verbally abusing the children.

The agency initiated a safety plan whereby Randall left the home. However, Jacqueline later

informed the agency that Randall was needed in the home for support. WCCS alleged that it

was concerned with Randall's and Jacqueline's mental health and their capacity to protect



1. Randall is Staniela's father. Jacqueline is not biologically related to Staniela or the children.
                                                       -2-
                                                         Warren CA2017-05-071 thru -073
                                                                CA2017-06-084 thru -086
                                                                CA2016-06-092 thru -094

the children. The complaint requested that the court grant the agency temporary custody of

the children.

       {¶ 6} The court conducted an emergency shelter care hearing on the same day and

made findings necessary to place the children in the agency's temporary custody. The

agency placed S.M. in a residential treatment center at a hospital in Youngstown and placed

K.K. and M.K. with a foster family. In December 2015, the juvenile court adjudicated the

children dependent. On January 20, 2016, the court continued temporary custody with the

agency.

       {¶ 7} WCCS developed case plans for the appellants, with the goal of returning the

children to Jacqueline and Randall or reunifying the children with their biological parents.

The case plan required appellants to complete various services related to their issues with

mental health, drug and alcohol abuse, and parenting. The plan required random drug

screens. The case plan allowed weekly supervised visits with the children.

       {¶ 8} Jacqueline and Randall exercised weekly visits with K.K. and M.K. However,

Randall would excessively tickle and poke the children. Visitation monitors repeatedly

warned Randall that this behavior was inappropriate and asked him to stop. Nonetheless, he

continued the behavior.    Visitation monitors observed Jacqueline displaying favoritism

towards K.K. in M.K.'s presence. Jacqueline and Randall did not exercise visits with S.M.

       {¶ 9} In early May 2016, M.K. disclosed to her foster parent that Randall had been

sexually abusing her since she was three years old. The agency suspended visits with

Jacqueline and Randall. M.K. participated in a forensic interview and described the abuse.

Following the interview, the agency considered M.K.'s allegations substantiated. A criminal

investigation ensued.

       {¶ 10} Jacqueline and Randall would not cooperate with the investigation. Randall


                                            -3-
                                                           Warren CA2017-05-071 thru -073
                                                                  CA2017-06-084 thru -086
                                                                  CA2016-06-092 thru -094

moved out of state and began living with his sister. Randall no longer participated in his case

plan objectives and no longer communicated with the agency.

       {¶ 11} In November 2016, a Warren County grand jury indicted Randall for two

counts of rape and one count of gross sexual imposition, with M.K. as the alleged victim.

Randall returned to Warren County after the indictment and was incarcerated until he posted

bond. He then returned to his home with Jacqueline in Warren County.

       {¶ 12} Jacqueline complied with her case plan requirements, including completing

mental health and drug and alcohol assessments. However, the agency was concerned

because Jacqueline told its workers that she did not believe that Randall abused M.K., that

M.K. lied about the abuse, and that Staniela and Staniela's mother coached M.K. into lying.

       {¶ 13} While Jacqueline's visits with K.K. and M.K. were suspended, Jacqueline gave

the agency numerous letters and cards to pass on to the children. Agency workers refused

to pass on approximately 80 percent of the correspondences because of inappropriate

content, including suggestions that M.K. was lying and implications that the children would be

reunified with her soon.

       {¶ 14} During the pendency of the case, Staniela lived approximately four hours away

from Warren County, in northern Indiana and later in southern Michigan. Staniela rarely

visited her children. Staniela completed some case plan services through a local service

provider in Indiana. However, she repeatedly tested positive for THC in random drug

screens.

       {¶ 15} Glen also lived in northern Indiana while the case was pending. Glen visited

with S.M. on several occasions, but not regularly. Glen had two or three visits with M.K.

Glen did not complete his case services related to drug counseling.

       {¶ 16} On February 21, 2017, WCCS moved for permanent custody. In May 2017,


                                              -4-
                                                           Warren CA2017-05-071 thru -073
                                                                  CA2017-06-084 thru -086
                                                                  CA2016-06-092 thru -094

the juvenile court held a hearing on the motion. Only Jacqueline appeared to defend her

parental rights. Staniela's attorney moved for a continuance, explaining that his client told

him she would be at the hearing but had not called the attorney's office to say she would be

late for the hearing. The court denied Staniela's motion. Randall's attorney next asked the

court for a continuance, explaining that Randall could not be "involved" in the permanent

custody case because of the pending criminal indictments and that Randall could jeopardize

his ability to defend the criminal charges if he testified. The court denied Randall's motion.

       {¶ 17} The state elicited testimony from the forensic interviewer who spoke with M.K.

concerning the alleged sexual abuse. M.K. was seven years old at the time of the interview.

The interviewer opined that based on her experience in interviewing child abuse victims,

M.K.'s allegations were substantiated.

       {¶ 18} S.M.'s therapist testified that she began treating S.M. in July 2016, when he

was nine years old. Medical professionals diagnosed S.M. with several mental health

conditions, including post-traumatic stress disorder. S.M. never spoke of Jacqueline or

Randall, except to discuss Randall's physical and verbal abuse. S.M. was more bonded with

Staniela and Glen, but was traumatized because he witnessed them using drugs.

       {¶ 19} S.M.'s therapist further testified that Glen visited S.M. approximately once a

month. These visits made S.M. very happy. S.M. wanted to live with Glen. However,

sometimes Glen would cancel a visit or show up to a visit significantly late and this was very

upsetting to S.M. Staniela never visited S.M. Initially, Staniela would call S.M. but she later

stopped calling.

       {¶ 20} A therapist testified that K.K. and Jacqueline had a bond. K.K. missed

Jacqueline. The therapist testified that M.K., however, feared both Jacqueline and Randall

and did not want to see either of them. M.K. had a few visits with Glen and was very excited


                                              -5-
                                                          Warren CA2017-05-071 thru -073
                                                                 CA2017-06-084 thru -086
                                                                 CA2016-06-092 thru -094

to see her biological father. The therapist testified that K.K. and M.K. shared a strong bond

and it would be very detrimental to separate the two girls.

       {¶ 21} Jacqueline testified that prior to removal S.M. had been acting out sexually in

the home. Jacqueline claimed that M.K. was "putting him up to it." However, Jacqueline

stated that Randall had been watching R-rated programming on the television and the

children may have seen it.

       {¶ 22} An agency caseworker testified. With respect to Jacqueline, the agency was

concerned that Jacqueline did not believe M.K.'s sexual abuse allegations. Moreover, they

were concerned with her ability to protect the children as she had allowed Randall back in the

home. However, Jacqueline completed all of her case plan services.

       {¶ 23} With regard to Staniela, she did not complete her case plan services, failed to

have a home study approved, and could not remain drug free. Staniela last had a verifiable

visit with M.K. in February 2016. Staniela may have exercised a visit with M.K. in or around

Easter of 2016, but the agency had no corroborating documentation. The agency suspended

Staniela's visits with M.K. and S.M. in September 2016 because of failed drug tests and she

never visited with her children again.

       {¶ 24} With respect to Glen, he did not complete all case plan services because he

could not afford to attend drug counseling classes. He exercised only a few visits with M.K.

from May 2016 through the date of the permanent custody hearing. The caseworker

confirmed that both M.K. and S.M. wished to live with Glen.

       {¶ 25} With respect to M.K. and K.K.'s foster family, the agency caseworker testified

that the foster family was willing to adopt and that the two girls called their foster mother

"mommy."

       {¶ 26} Jacqueline testified that Randall was living with her at the time of the


                                             -6-
                                                           Warren CA2017-05-071 thru -073
                                                                  CA2017-06-084 thru -086
                                                                  CA2016-06-092 thru -094

permanent custody hearing. Jacqueline confirmed that she did not believe M.K.'s sexual

abuse allegations.    Nonetheless, Jacqueline stated that she would do whatever was

necessary to regain custody of the children, including divorcing Randall.

       {¶ 27} The GAL did not testify at the permanent custody hearing but earlier filed a

written report. The GAL interviewed the children. S.M. wished to live with Glen, and if not

Glen, Jacqueline and Randall. K.K. and M.K. were "thriving" in their foster home, and the

GAL had no concerns about the foster home. M.K. wished to continue to live in the foster

home and did not want to be separated from the foster family. K.K. wanted to continue living

with her foster family but had an equivalent desire to live with Jacqueline and Randall. Both

girls told the GAL that their most important desire for permanency was to remain with one

another.

       {¶ 28} Despite numerous attempts to communicate, the GAL only spoke to Glen at

court dates and had no contact with him since June 2016. Similarly, Staniela would not

communicate with the GAL in the year preceding the permanent custody hearing.

       {¶ 29} Ultimately, the GAL recommended that the court grant permanent custody of

the children to the agency.      The GAL cited the lack of verifiable progress towards

reunification by the children's biological parents, and that the children could not be protected

if placed with Jacqueline and Randall.

       {¶ 30} The court issued a decision granting permanent custody to the agency. The

court found that the children had been in the agency's temporary custody for 12 or more

months of a consecutive 22-month period, that the children could not be placed with

appellants within a reasonable time or should not be placed with them and that a grant of

permanent custody to the agency was in the children's best interest.

       {¶ 31} Appellants have individually raised five assignments of error in this


                                              -7-
                                                           Warren CA2017-05-071 thru -073
                                                                  CA2017-06-084 thru -086
                                                                  CA2016-06-092 thru -094

consolidated appeal. Jacqueline and Glen's assignments of error raise similar arguments,

and we will address those arguments together.

       {¶ 32} Jacqueline's assignment of error:

       {¶ 33} THE JUVENILE COURT'S DECISION TO GRANT PERMANENT CUSTODY

TO WARREN COUNTY [CHILDREN] SERVICES WAS AGAINST THE MANIFEST WEIGHT

OF THE EVIDENCE AND FAILED TO MEET THE CLEAR AND CONVINCING STANDARD.

       {¶ 34} Jacqueline argues that the greater weight of the evidence established that

returning the children to her, rather than granting WCCS permanent custody, was in the

children's best interest. In this regard, Jacqueline argues that the record established that she

fully completed the agency's case plan requirements and services.

       {¶ 35} Jacqueline also argues that the manifest weight of the evidence did not

support the conclusion that the children could not be placed with her within a reasonable time

or should not be placed with her.       In this respect, Jacqueline again argues that she

completed all case plan services and requirements. Additionally, Jacqueline stated she

would divorce her husband, if necessary, to obtain custody of the children.

       {¶ 36} Glen's assignment of error:

       {¶ 37} THE TRIAL COURT ERRED IN FINDING, BY CLEAR AND CONVINCING

EVIDENCE, THAT THE BEST INTEREST OF THE CHILDREN, PURSUANT TO THE

FACTORS SET FORTH IN R.C. 2151.414(D), WAS REACHED BY GRANTING

PERMANENT CUSTDOY TO WARREN COUNTY CHILDREN SERVICES.

       {¶ 38} Glen argues that the best interest factors set forth in R.C. 2151.414(D)

weighed in his favor rather than in favor of permanent custody to the agency. Glen argues

that M.K. and S.M. were happy to see him when he visited, and that he had visited with them

before their removal. Moreover, both M.K. and S.M. wished to be placed with him. Finally,


                                              -8-
                                                           Warren CA2017-05-071 thru -073
                                                                  CA2017-06-084 thru -086
                                                                  CA2016-06-092 thru -094

the only portion of Glen's case plan he did not complete was the drug classes, which were

too expensive. Glen also argues that he never tested positive for drugs during the pendency

of the case.

       {¶ 39} "The rights to conceive and to raise one's children have been deemed

'essential' * * *." Stanley v. Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208 (1972), quoting Meyer

v. Nebraska, 262 U.S. 390, 399, 43 S. Ct. 625 (1923). "Despite the fact that we have found

that parents who are suitable have a paramount right to raise and care for their children, it is

equally well settled that '[t]he fundamental interest of parents is not absolute.'" (Citations

omitted.) In re K.H., 119 Ohio St. 3d 538, 2008-Ohio-4825, ¶ 40. "The constitutional right to

raise one's children does not include a right to abuse, exploit, or neglect them, nor is there a

right to permit others to do so." Id. "The state's power to terminate parental rights is

circumscribed * * *." Id. at ¶ 41, citing In re Cunningham, 59 Ohio St. 2d 100, 105 (1979).

However, "when that authority is properly invoked, it is fully proper and constitutional to

remove children from their parents' care. [S]uch an extreme disposition is nevertheless

expressly sanctioned * * * when it is necessary for the 'welfare' of the child." In re K.H. at ¶

41, quoting Cunningham at 105.

       {¶ 40} The state must prove by clear and convincing evidence that the statutory

standards for permanent custody have been met before a natural parent's right to custody

can be terminated. Santosky v. Kramer, 455 U.S. 745, 769, 102 S. Ct. 1388 (1982); In re

E.G., 12th Dist. Butler No. CA2013-12-224, 2014-Ohio-2007, ¶ 6. "Clear and convincing

evidence is that measure or degree of proof which will produce in the mind of the trier of facts

a firm belief or conviction as to the allegations sought to be established." Cross v. Ledford,

161 Ohio St. 469, 477 (1954). This court's review of a juvenile court's decision granting

permanent custody is limited to whether sufficient credible evidence exists to support the


                                              -9-
                                                            Warren CA2017-05-071 thru -073
                                                                   CA2017-06-084 thru -086
                                                                   CA2016-06-092 thru -094

juvenile court's determination. In re M.B., 12th Dist. Butler Nos. CA2014-06-130 and

CA2014-06-131, 2014-Ohio-5009, ¶ 6. An appellate court will not reverse a finding by the

juvenile court that the evidence was clear and convincing absent sufficient conflict in the

evidence. Id.

       {¶ 41} A manifest weight of the evidence challenge examines the "inclination of the

greater amount of credible evidence, offered at a trial, to support one side of the issue rather

than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177, 2012-Ohio-2372, ¶

14. When considering a manifest weight of the evidence challenge, the reviewing court

weighs the evidence and all reasonable inferences, considers the credibility of the witnesses

and determines whether in resolving conflicts, the trial court clearly "lost its way" and created

such a "manifest miscarriage of justice" that the judgment must be reversed and a new trial

ordered. State v. Cummings, 12th Dist. Butler No. CA2006-09-224, ¶ 12.

       {¶ 42} "Pursuant to R.C. 2151.414(B)(1), a court may terminate parental rights and

award permanent custody to a children services agency if it makes findings pursuant to a

two-part test." In re T.P., 12th Dist. Clermont No. CA2016-03-012, 2016-Ohio-5780, ¶ 13.

First, the court must find that the grant of permanent custody to the agency is in the best

interest of the child. R.C. 2151.414(B)(1). In so doing, the court shall consider all relevant

factors, including, but not limited to, the factors enumerated in R.C. 2151.414(D). Second,

the court must find that any of the following apply: (1) the child is abandoned, (2) the child is

orphaned, (3) the child has been in temporary custody of the agency for at least 12 months of

a consecutive 22-month period, (4) where the preceding three factors do not apply, the child

cannot be placed with either parent within a reasonable time or should not be placed with

either parent, or (5) the child or another child in the custody of the parent from whose custody

the child has been removed, has been adjudicated an abused, neglected, or dependent child


                                              - 10 -
                                                           Warren CA2017-05-071 thru -073
                                                                  CA2017-06-084 thru -086
                                                                  CA2016-06-092 thru -094

on three separate occasions. R.C. 2151.414(B)(1)(a) thru (e); In re C.B., 12th Dist. Clermont

No. CA2015-04-033, 2015-Ohio-3709, ¶ 10. To satisfy part two of the permanent custody

test, only one of the above five findings need be met. Id.

       {¶ 43} R.C. 2151.414(D)(1) provides that in considering the best interest of a child in

a permanent custody hearing:

            [T]he court shall consider all relevant factors, including, but not
            limited to, the following:

            (a) The interaction and interrelationship of the child with the child's
            parents, siblings, relatives, foster caregivers and out-of-home
            providers, and any other person who may significantly affect the
            child;

            (b) The wishes of the child, as expressed directly by the child or
            through the child's guardian ad litem, with due regard for the
            maturity of the child;

            (c) The custodial history of the child, including whether the child has
            been in the temporary custody of one or more public children
            services agencies or private child placing agencies for twelve or
            more months of a consecutive twenty-two-month period * * *;

            (d) The child's need for a legally secure permanent placement and
            whether that type of placement can be achieved without a grant of
            permanent custody to the agency;

            (e) Whether any of the factors in divisions (E)(7) to (11) of this
            section apply in relation to the parents and child.

       {¶ 44} In granting WCCS' motion for permanent custody, the juvenile court

considered each of the best interest factors in light of the evidence presented at the hearing.

With respect to the first statutory factor, the juvenile court found that S.M. had progressed in

therapy to the point where he could be placed in a foster home setting. The juvenile court

found that M.K. and K.K. were bonded with their foster family and that they were strongly

bonded with one another and that separating the two children was not viable. The juvenile

court concluded that the children's only chance for stability was to be placed with WCCS so


                                             - 11 -
                                                            Warren CA2017-05-071 thru -073
                                                                   CA2017-06-084 thru -086
                                                                   CA2016-06-092 thru -094

that WCCS could arrange for adoption.

       {¶ 45} In consideration of the second statutory factor, the juvenile court relied on the

GAL's report. S.M. told the GAL that he wanted to live with Glen because "he would never

hurt him" and they always had fun together. The court noted, however, that Glen failed to

take advantage of his case plan services in order to prepare him for reunification. The GAL

reported that M.K. and K.K. were "thriving" in foster care and that M.K. wished to remain

living with K.K. at the foster family home. The GAL recommended a grant of permanent

custody to WCCS because of a lack of verifiable case plan progress by Staniela and Glen,

because Randall is a danger to the children, and because the children could not be

sufficiently protected by Jacqueline.

       {¶ 46} With respect to the third statutory factor, the juvenile court reviewed the

children's custodial history and found the children had been in the temporary custody of

WCCS since their removal on October 23, 2015, and continued to be in WCCS' custody at

the time of its decision.

       {¶ 47} In considering the fourth statutory factor, the juvenile court found the children's

need for a legally secure placement could only be achieved by granting permanent custody

to WCCS. Specifically, the juvenile court found that appellants were not able to meet the

children's needs and failed to remedy the conditions that caused the children's removal.

Jacqueline still resided in the same home as Randall. And appellants were unable to

demonstrate that they could be reunified with the children in a reasonable time. The juvenile

court noted that adoption was the best chance for the children to achieve the stable family

home that they need and deserve, and that adoption was only possible through a grant of

permanent custody to the agency.

       {¶ 48} With respect to the fifth statutory factor, the juvenile court found that no factors


                                              - 12 -
                                                            Warren CA2017-05-071 thru -073
                                                                   CA2017-06-084 thru -086
                                                                   CA2016-06-092 thru -094

applied.

       {¶ 49} After thoroughly reviewing the record, we find that sufficient credible evidence

supported the juvenile court's determination regarding the best interest of the children. Glen

exercised some visits with the children but visited less as the case progressed. Glen's

inconsistency with his visits, or his failure to appear timely for visits was detrimental to S.M.

Nonetheless, S.M. and M.K. both were bonded with their father and both children wished to

live with him. However, Glen had an extensive history of drug abuse, which caused the

removal of his children, and had previously given up legal custody of the children. Although

Glen may have resolved his drug abuse issues, he made no significant efforts towards

achieving reunification although the case had been ongoing for nearly two years. Glen also

failed to communicate with the children's GAL. Finally, Glen's failure to take meaningful

steps towards achieving reunification is exemplified by his failure to attend the permanent

custody hearing and defend his parental rights.

       {¶ 50} Jacqueline complied with the agency's case plan for reunification. However,

Jacqueline's behavior throughout the pendency of the case has confirmed that she is

incapable of providing a safe environment for the children. Jacqueline apparently blames

M.K. for much of the dysfunction in the family. She claimed that M.K. caused S.M. to act out

sexually. She further claimed that M.K. fabricated her sexual abuse allegations after being

coached by Staniela and Staniela's biological mother. Although she claims that M.K. is lying,

Jacqueline stated that she would nonetheless divorce Randall to regain custody.

       {¶ 51} We need not address Jacqueline's argument that sufficient credible evidence

did not support the juvenile court's decision that the children could not be placed with her in a

reasonable time or should not be placed with her. Jacqueline has not challenged the juvenile

court's decision that the children were in the temporary custody of the agency for more than


                                              - 13 -
                                                           Warren CA2017-05-071 thru -073
                                                                  CA2017-06-084 thru -086
                                                                  CA2016-06-092 thru -094

12 months of a consecutive 22-month period. As discussed above, the court need only find

that one of the five factors applies to support a grant of permanent custody. In re C.B., 2015-

Ohio-3709, ¶ 10. Accordingly, this court overrules Jacqueline's and Glen's assignments of

error.

         {¶ 52} Staniela's Assignment of Error No. 1:

         {¶ 53} THE TRIAL COURT ERRED IN GRANTING THE STATE'S MOTION FOR

PERMANENT CUSTODY.

         {¶ 54} In her first assignment of error, Staniela contends that sufficient credible

evidence did not support the court's decision that the agency made reasonable efforts to

reunite her with the children. Staniela contends that the WCCS caseworkers testified that

they did not make a referral for services for Staniela or offer her help. WCCS argues that it

was not statutorily required to prove reasonable efforts to reunite, as set forth in R.C.

2151.419(A), in a permanent custody hearing.

         {¶ 55} Generally, a juvenile court does not have to make a reasonable efforts

determination pursuant to R.C. 2151.419(A)(1) in a permanent custody hearing. In re C.F.,

113 Ohio St. 3d 73, 2007-Ohio-1104, ¶ 41. R.C. 2151.419 provides that, but for a few

narrowly defined statutory exceptions, the juvenile court must find a children services agency

made "reasonable efforts" to reunify a family at hearings involving the adjudication,

emergency custody, detention, and disposition for abused, neglected, or dependent children.

C.F. at ¶ 43. The children services agency has the burden of proving that it made those

reasonable efforts. R.C. 2151.419(A)(1). However, if the agency has not established that

reasonable efforts have been made prior to the permanent custody hearing, then it must

demonstrate such efforts at that time. Id.

         {¶ 56} The juvenile court made the reasonable effort findings mandated by R.C.


                                             - 14 -
                                                           Warren CA2017-05-071 thru -073
                                                                  CA2017-06-084 thru -086
                                                                  CA2016-06-092 thru -094

2151.419 when it granted emergency custody to the agency and at other hearings throughout

the pendency of the case, including the dispositional hearing. Moreover, the record reflects

that the agency made reasonable efforts given Staniela's level of participation in the case.

       {¶ 57} The agency did not make referrals for service because Staniela told agency

workers that she would seek services locally. However, the agency had trouble verifying that

Staniela completed those services, which they eventually learned she did not. There is no

evidence in the record suggesting that Staniela reached out to the agency for assistance and

was ignored. The record otherwise demonstrates Staniela's lack of commitment to reuniting

with her children. Staniela rarely visited her children during the pendency of the case and

then failed to appear for the permanent custody hearing. This court overrules Staniela's first

assignment of error.

       {¶ 58} Staniela's Assignment of Error No. 2:

       {¶ 59} THE TRIAL COURT ERRED IN DENYING APPELLANT'S TRIAL COUNSEL'S

REQUEST FOR CONTINUANCE.

       {¶ 60} In her second assignment of error, Staniela argues that court abused its

discretion in denying her request for a continuance after she failed to appear for the

permanent custody hearing. Staniela contends that the record does not indicate that the

court engaged in any consideration of her need for a continuance.

       {¶ 61} The decision whether to grant or deny a motion for a continuance is left to the

trial court's sound discretion. State v. Unger, 67 Ohio St. 2d 65, 67 (1981). An abuse of

discretion suggests the "trial court's decision was unreasonable, arbitrary or unconscionable."

State v. Perkins, 12th Dist. Clinton No. CA2005-01-002, 2005-Ohio-6557, ¶ 8. "A review

under the abuse-of-discretion standard is a deferential review." State v. Morris, 132 Ohio

St.3d 337, 2012-Ohio-2407, ¶ 14. In making its determination, the trial court should consider


                                             - 15 -
                                                           Warren CA2017-05-071 thru -073
                                                                  CA2017-06-084 thru -086
                                                                  CA2016-06-092 thru -094

the length of the delay requested, the inconvenience to other litigants, witnesses, opposing

counsel, and the trial court, whether the requested delay is for a legitimate reason or dilatory

and contrived, whether the requesting party contributed to the circumstances giving rise to

the request, and any other factor relevant to the facts and circumstances of the case. Unger

at 67-68. Additionally, pursuant to Juv.R. 23, "[c]ontinuances shall be granted only when

imperative to secure fair treatment for the parties."

       {¶ 62} We find no abuse of discretion in the court's decision not to continue the

permanent custody hearing when Staniela failed to appear and communicate with her

attorney concerning her appearance. In addition, given Staniela's failure to participate in the

case, a continuance was unnecessary to secure fair treatment for the parties. Accordingly,

this court overrules Staniela's second assignment of error.

       {¶ 63} Randall's assignment of error:

       {¶ 64} THE TRIAL COURT ERRED BY DENYING RANDALL KING'S MOTION TO

CONTINUE, DENYING BASIC PROCEDURAL FORMALITIES REQUIRED TO ENSURE

DUE PROCESS.

       {¶ 65} Randall argues that the court abused its discretion by failing to continue the

permanent custody hearing because he was under indictment for alleged sex crimes against

M.K. and he could not testify without fear of jeopardizing his upcoming criminal trial. In other

words, Randall argued that the court's failure to continue the hearing until after the criminal

trial was effectively a denial of his Fifth Amendment right to remain silent.

       {¶ 66} However, Randall did not appear for the hearing, which belies his claim that

the court's failure to continue the hearing prejudiced him by causing him to expose himself to

self-incrimination. Moreover, Randall's counsel did not indicate the length of continuance

requested. However, the record reflects that Randall had a trial date scheduled in August.


                                             - 16 -
                                                           Warren CA2017-05-071 thru -073
                                                                  CA2017-06-084 thru -086
                                                                  CA2016-06-092 thru -094

       {¶ 67} R.C. 2151.414(A)(2) requires a juvenile court to hold a hearing on a public

children services agency's motion for permanent custody not later than 120 days after the

agency files a motion for permanent custody. The juvenile court may, "for good cause

shown", continue the hearing for a reasonable period beyond the 120-day deadline. Id.

However, R.C. 2151.4014(A)(2) further provides the juvenile court "shall issue an order that

grants, denies, or otherwise disposes of the motion for permanent custody, and journalize the

order, not later than two hundred days after the agency files the motion." Id.

       {¶ 68} WCCS moved for permanent custody on February 21, 2017 and the hearing

occurred on May 7, 2017, or approximately 41 days before the expiration of the statutory

limit. Therefore, the juvenile court had a limited time frame to continue the hearing within the

120-day period without a showing of good cause. A continuance until Randall completed his

criminal trial would have extended the hearing date beyond the 120-day period and likely

beyond the 200-day statutory requirement for the juvenile court to journalize its ruling on

WCCS' motion for permanent custody. A delay would have been contrary to the overarching

goal of juvenile custody laws, i.e., to achieve permanency in children's lives. See In re

B.T.H., 12th Dist. Butler No. CA2017-06-080, 2017-Ohio-8358, ¶ 30.                Therefore, a

continuance was not imperative to secure fair treatment of the parties and the juvenile court

did not abuse its discretion by denying Randall's request. Therefore, this court overrules

Randall's assignment of error.

       {¶ 69} Judgment affirmed.


       HENDRICKSON, P.J., and S. POWELL, J., concur.




                                             - 17 -